Citation Nr: 1449722	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.

3.  Entitlement to service connection for a left eyelid laceration (claimed as left eye laceration).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served in the Army National Guard on various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The only confirmed period is ACDUTRA from September 1980 to December 1980.  The Veteran thereafter served in the Army on active duty from July 1981 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for hepatitis C and cirrhosis of liver (claimed as liver condition) was denied therein.  The Veteran appealed both of these determinations.  

Pursuant to his request, a hearing before a Veterans Law Judge was scheduled for January 2012.  He did not appear for it.  The Veteran neither timely requested rescheduling of the hearing nor showed good cause for his failure to appear arising under circumstances that such could not be made.  His hearing request therefore is deemed withdrawn.  38 C.F.R. § 20.704(d)(3).  

In March 2014, the Board remanded this matter for additional development.  Review of the Veteran's electronic claims files (his paper claims file has been scanned into it) shows that adjudication now can proceed.  The following determination is based on this review.  Service connection for a left eyelid laceration (claimed as left eye laceration) finally has been added to this matter for a limited purpose.  While not on appeal, a REMAND for additional development is needed.  

FINDINGS OF FACT

1.  The Veteran currently has hepatitis C, but there is no nexus between it and his active service to include a qualifying risk factor therein.

2.  The Veteran currently has cirrhosis of the liver, but it did not manifest within the first year following his separation from active service, there is no nexus between the cirrhosis and his active service, and any nexus between the cirrhosis and his hepatitis C is inconsequential at this time.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.301, 3.303, 3.309, 4.114, Diagnostic Code 7312(2013).  

2.  The criteria for establishing service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 3.310, 4.114, Diagnostic Code 7312(2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A letter sent to the Veteran and his representative at the time (the Florida Department of Veterans Affairs) in August 2010 contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also contained information on how ratings and effective dates are assigned for disabilities found to be service-connected.  This was prior to initial adjudication via the October 2010 rating decision.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary to make a determination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records, have been procured by VA.  Some of the VA records as well as the SSA records were obtained in compliance with the Board's March 2014 remand.  No private treatment records have been procured by VA.  Although the Veteran had indicated receiving private treatment, he never identified and authorized the release of his records of such as is required.  38 U.S.C.A. 5103A(b)(1); § 38 C.F.R. § 3.159(c)(1).  This is despite the aforementioned August 2010 letter requesting that he do so as well as an April 2014 letter sent pursuant to the Board's remand.  Of note, however, is that the SSA records contain some private treatment records.  Some appear to be those referenced by the Veteran.

No VA medical examination has been provided to the Veteran, and no VA medical opinion has been obtained.  Found herein is that the Veteran currently has hepatitis C and cirrhosis of the liver.  Yet, it is not found that he suffered an injury, disease, or event during service or manifested cirrhosis in his first post-service year, as is required for an examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  He alleges only that he abused drugs and had multiple sexual partners during service.  Drug abuse is willful misconduct.  Having multiple sexual partners is not of consequence.  The low requirement that one current disability or both current disabilities may be associated with either of these events further is not found.  Id.

Significantly, neither the Veteran nor his representative has identified any uncompleted necessary development.  This includes a VA medical examination and/or opinion.  It is reiterated that no uncompleted necessary development otherwise is apparent.  The Board thus finds that no further notice or assistance action is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Active service includes active duty, any period of ACDUTRA during which a disease or injury resulting in disability was incurred or aggravated, and any period of INACDUTRA during which an injury but not a disease resulting in disability was incurred or aggravated or an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurred.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  A Veteran is one who had active service and was discharged under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Only a Veteran is eligible for service connection.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); Paulson v. Brown, 7 Vet. App. 466 (1995).

Service connection essentially means a disease or an injury resulting in disability was incurred during active service, or if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  To establish direct service connection, there generally must be a current disability, the incurrence or aggravation of an injury or disease during active service, and a nexus between the current disability and the injury or disease incurred or aggravated during active service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during active service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during service and thereafter unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity is questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when there was service for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed his claim in August 2010.  The private treatment records contained in the SSA records reflect that he was diagnosed with hepatitis C and cirrhosis of the liver prior thereto.  A February 2006 record, for example, mentions that he was previously seen for hepatitis problems.  An April 2006 record contains a diagnosis of hepatitis C, and an August 2009 record contains a diagnosis of cirrhosis.  VA treatment records, which are dated as late as March 2014, similarly document diagnoses prior to the Veteran filing his claim.  2010 records reference a diagnosis of hepatitis C made in 2006 as well as a diagnosis of cirrhosis.  They repeatedly were referenced thereafter.

The Veteran, in sum, has current hepatitis C and cirrhosis of the liver disabilities.  Hepatitis C is not a chronic disease, but cirrhosis of the liver is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Neither the Veteran's ACDUTRA nor his active duty service was during a period of war, as it was after the Vietnam Era and prior to the Persian Gulf War.  38 U.S.C.A. §§ 101(29, 33); 38 C.F.R. §§ 3.2(f, i).  Both his ACDUTRA service and his active duty service were after December 31, 1946, however.  Presumptive service connection nevertheless is not available for periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  As such, only the Veteran's active duty service may be taken into account.

Unfortunately, service connection cannot be presumed based on this service.  There is no indication that the Veteran manifested cirrhosis of the liver to a compensable degree within the year following his June 1983 separation from active duty service.  He indeed has not contended specifically that he had cirrhosis at all, much less to a compensable degree, by June 1984.  Even if made, such a contention would be insufficient.  The Veteran is a lay person because he lacks a medical background.  A lay person is competent to diagnosis a disability only if it is readily identifiable, a contemporaneous medical diagnosis is made, or symptoms are described that support a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Cirrhosis generally is established by abnormal liver function tests accompanied by biopsy or imaging.  38 C.F.R. § 4.114, Diagnostic Code 7312, Note.  It accordingly is not readily identifiable.  Neither a contemporaneous nor a later medical diagnosis is possible.  There are no treatment records dated during the June 1983 to June 1984 timeframe.  There thus are no liver function test results, biopsy results, or imaging studies during this timeframe.  That leaves the August 2009 SSA record/private treatment record as the first available diagnosis, and thus indication of manifestation as well, of cirrhosis.  This equates to just 26 years after the Veteran's separation from active duty service.  As such, manifestation during service and notation during service without a chronic characterization or with a questionable chronic characterization are not possible.

Since service connection cannot be presumed or established on the basis of chronicity or continuity of symptomatology with respect to a chronic disease for either hepatitis C or cirrhosis of the liver, it must be established directly.  Service treatment records reveal the following.  The Veteran denied liver trouble as well as jaundice or hepatitis in July 1980, January 1981, November 1981, April 1982, and April 1983.  Examinations performed in July 1980, April 1982, and April 1983 were normal.  Otherwise, there is no indication that the Veteran ever complained of or otherwise received treatment for any liver problem.  He, in sum, did not incur an injury or disease during his ACDUTRA or active duty service.

The Veteran contends that he used drugs and had multiple sexual partners during service.  Lay evidence is competent when it relates that which is personally experienced or witnessed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent to recount the aforementioned.  In weighing the credibility of competent lay evidence, factors for consideration include interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors are particularly significant here.  

As there never was a hearing, the Veteran's demeanor never was observed.  He is self-interested.  A favorable determination indeed would make it possible for him to receive greater compensation benefits than he already receives for other disabilities that have been service-connected.  He thus may be motivated by a desire for monetary gain.  Such a desire would be strong, as the Veteran's financial troubles are well-documented in VA treatment records.  Child support and other debts have been mentioned, and he often has been on the verge of homelessness.  Nevertheless, that the Veteran used drugs and had multiple sexual partners during service is entirely facially plausible.  There is no internal inconsistency among his statements in this regard because only one such statement, his October 2011 substantive appeal, exists.  

There finally is no external inconsistency.  Lay evidence cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the absence of any reference to or indication of drug use or multiple sexual partners in the service treatment records is of no consequence.  The Veteran, in sum, is credible in addition to competent in recounting drug use and multiple sexual partners during service.  This is important because it is well-established that hepatitis C is often first is detected many years after transmission.  VA Training Letter 98-110 (November 30, 1998).  It primarily is transmitted by contact with blood and blood products, with the highest prevalence correlated to repeated and direct percutaneous (through the skin) exposure.  VA Fast Letter 04-13 (June 29, 2004).

The large majority of those with hepatitis C thus contract it by known modes of transmission such as intravenous/injection drug use with shared instruments and transfusion before screening of the blood supply began in 1992.  Id.  Reuse of needles for tattoos, piercings, and acupuncture also is a potential mode of transmission.  Id.  Other potential risk factors include intranasal cocaine use involving shared instruments, high risk sexual activity, sharing a toothbrush or razor, and accidental exposure to blood.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110.  The Veteran was informed of the risk factors for hepatitis C in the August 2010 letter.  However, he supplied few details regarding his drug use and multiple sexual partners during service.  

With respect to drug use during active service, the only detail recounted by the Veteran was that the mechanism of delivery was intravenous.  It thus is possible that he acquired hepatitis C as a result of this risk factor.  Yet service connection would not be warranted even assuming this to be the cause.  A disability incurred or aggravated during active service as a result of the Veteran's own willful misconduct is not service-connectable.  38 C.F.R. § 3.301(c)(2).  Willful misconduct is an act involving conscious, deliberate, or intentional wrongdoing with knowledge of or wanton and reckless disregard for the probable consequences.  38 C.F.R. § 3.1(n).  Isolated and infrequent drug use is not willful misconduct, but progressive and frequent use to the point of addition is willful misconduct.  38 C.F.R. § 3.301(c)(3).  

The Veteran's drug use during active service accordingly very likely constitutes willful misconduct.  Even if his use was isolated and infrequent so as not to constitute willful misconduct, a disability resulting from an injury or disease incurred or aggravated during active service as a result of drugs use is not service-connectable.  38 C.F.R. § 3.301(d).  That leaves his multiple sexual partners during active service.  Having multiple sexual partners is not in and of itself a risk factor for hepatitis C.  High risk sexual activity, whether involving one partner or more than one partner, is a risk factor.  However, the Veteran has recounted no details about his multiple sexual partners.  To conclude that he engaged in high risk sexual activity thus would require pure speculation.  Such is insufficient for service connection.  38 C.F.R. § 3.102.  

Even assuming the Veteran meant to recount high risk sexual activity such as unprotected encounters when he recounted multiple sexual partners during active service, service connection still would not be warranted.  Population studies have confirmed that the rate of sexual transmission of hepatitis C is well below the rates for HIV/AIDS or hepatitis B.  VA Fast Letter 04-13.  A study of five groups of monogamous couples in which one partner was infected with hepatitis C while the other partner was not found that less than five percent of uninfected partners became infected.  Id.  Only a relatively small percentage of those with hepatitis C contract it sexually, in other words.  This potential mode of transmission contrasts with the known modes of transmission, including intravenous drug use like the Veteran's, accounting for the large majority of those with hepatitis C.

The Veteran clearly believes that his current hepatitis C disability is due to his having multiple sexual partners during active service.  Lay evidence sometimes can confirm nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Whether there exists a nexus here falls outside the province of a lay person, however.  Indeed, it is a medical question.  Of import in this regard is that hepatitis C often first is detected many years after transmission, that there are multiple known and potential risk factors for hepatitis C, and that these risk factors occurred during the Veteran's active service as well as thereafter.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d  at 1372.  

With respect to risk factors following the Veteran's active service, it is notable that none have been recounted by him.  Yet, some are apparent in the VA treatment records and SSA records/private treatment records.  The Veteran described himself as an honest person who would not tell a lie in a January 2011 VA treatment record.  Hallucinations, paranoia, and other psychotic symptoms have been identified, sometimes based on his reports and sometimes over his protests, in such treatment records dated in 2010 and 2012.  Whether due to a lack of credibility, these symptoms, or otherwise, inconsistencies are apparent.  Numerous VA treatment records, chiefly from 2010, reflect the Veteran's recount of using cocaine, meth, heroin, inhalants, pain pills, Ambien, marijuana, and alcohol.  He further recounted the mechanism of delivery for some of the cocaine was nasal, while the mechanism as least once for it, heroin, and meth was intravenous.  

A July 2010 VA treatment record contains the Veteran's denial of using drugs other than cocaine and alcohol notwithstanding the aforementioned.  Numerous VA treatment records document his denials of current drug use, which may or may not be true.  Such denials are in VA treatment records dated from January to March 2014, but they were not true since a contemporaneous urine screen was positive for marijuana.  Further, a November 2013 VA treatment record reflects the Veteran's denial of current as well as past drug use.  He finally indicated in a July 2013 SSA record that he had never been to jail.  Yet, a December 2010 VA treatment record reflects his report of spending a total of 10 months in jail, to include six months for failure to pay child support.  Earlier 2010 VA treatment records not a 45 day stint in jail for driving under the influence.  

In sum, the Veteran is not credible regarding events that have occurred after active service.  He thus would not be credible even if he had denied risk factors after active service.  He also is not credible in noting when he first was diagnosed with hepatitis C.  Indeed, he recounted in a September 2010 statement being diagnosed and treated during active service.  Service treatment records disprove this recount.  The Veteran recounted in his October 2011 substantive appeal being diagnosed about four years after service, when a blood test was conducted as part of a job application.  The results of this test are not available.  A March 2011 SSA record/private treatment record contains the Veteran's recount of having hepatitis C for 10 years, which is approximately 17 years after active service.  

There is no medical evidence regarding nexus.  It is reiterated that no VA medical opinion has been obtained.  Further, the Veteran apparently has not obtained a medical opinion on his own behalf since none is available.  A June 2013 VA treatment record, however, references hepatitis C from unprotected sexual activity in the Veteran's social history.  There is no indication of whether or not the reference is to unprotected sexual activity occurring during his active service or after this service.  Even assuming it is to such during active service, mere transcription of self-reported history by a medical professional does not confirm that history.  Leshore v. Brown, 8 Vet. App. 406 (1995).  The self-report must be accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Finding that the Veteran engaged in unprotected sexual activity during active service, it is reiterated, would require pure speculation.

Finally, the Veteran has not alleged that his current cirrhosis of the liver disability is due to his active service.  There is no medical evidence regarding nexus in this regard.  The Veteran does contend that his current cirrhosis of the liver disability is a residual of his current hepatitis C disability.  In other words, he contends that his cirrhosis is secondary to his hepatitis C.  Making a finding on whether or not this is true is unnecessary.  Secondary service connection cannot be established without there first being a service-connected disability and a nonservice-connected disability.  Cirrhosis qualifies as the nonservice-connected disability, but hepatitis C is not a service-connected disability.  

Service connection for hepatitis C indeed has not been established.  Also, service connection for cirrhosis of the liver cannot be presumed or established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit for either disability on the basis of all raised and otherwise applicable theories of entitlement.  Evidence weighing against service connection, which consists of all of the medical evidence, is particularly persuasive.  The only evidence weighing for service connection is from the Veteran and, in contrast, is far less persuasive.  Absent an approximate balance between this evidence against service connection and this evidence for service connection , there is no benefit of the doubt to afford to him.  His claim, in sum, is denied in its entirety.


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver, to include as secondary to hepatitis C, is denied.


REMAND

A notice of disagreement (NOD) is a written expression of dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon such filing, a statement of the case (SOC) is to be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand if this has not been done.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a response thereto in the form of a substantive appeal is the final step in perfecting an appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In a January 2014 rating decision, service connection for a left eyelid laceration (claimed as left eye laceration) was denied by the RO.  Notice of this determination was mailed to the Veteran and his representative in February 2014.  He filed a notice of disagreement "for residuals of a left eyelid laceration" on a Statement in Support of Claim, VA Form 21-4138, later that same month.  There is no indication in the electronic claims files that an SOC has been issued as of yet.  Assuming that one has not been issued, any further appropriate development must be undertaken and then one must be issued.

Accordingly, a REMAND is directed for the following:

Undertake any appropriate development and then issue an SOC concerning the claim for service connection for a left eyelid laceration (claimed as left eye laceration).  Furnish the Veteran and his representative with a copy of the SOC along with a notice letter of how to continue the appeals process.  Place a copy of the SOC and the notice letter in one of the electronic claims files.  Process for return to the Board only if the appeal is perfected.

No action is required of the Veteran until he is notified by the RO or the Appeals Management Center.  However, he is advised that he has the right to submit additional evidence and argument concerning the claim being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditiously.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


